 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                            EASTERN DISTRICT OF CALIFORNIA

 9
10   CLAUDIA DIAZ, an individual,                        CASE NO. 1:19-cv-00326-DAD-EPG
11                                Plaintiff,             ORDER GRANTING STIPULATED
                                                         MODIFICATION OF SCHEDULING
12          vs.                                          ORDER
13   FULL STEAM STAFFING LLC, a New                      (ECF No. 23)
     Jersey limited liability company; JOHN B.
14   SANFILIPPO & SON, INC., a Delaware
     corporation; and Does 1 through 50;
15   inclusive,
16                                Defendants.
17

18

19          Based on the stipulation of the parties (ECF No. 23) and finding good cause exists,
20          IT IS ORDERED that the Scheduling Conference Order (ECF No. 14), as previously
21   modified (ECF No. 21), is further modified as follows:
22            1. The non-expert discovery cutoff is extended to June 19, 2020, only as to the
23                following: (a) depositions of Plaintiff Claudia Diaz, Kathy Monge, Blanca
24                Cazares, Monica Machutta, Veronica Rangel, Juan Martinez-Chavez, Aurora
25                Cortez, and Geraldine Valencia; (b) subpoenas for Plaintiff’s medical and/or
26                mental health records to healthcare providers identified in Plaintiff’s
27                Supplemental Responses to Interrogatories, dated January 27, 2020; and (c)
28                depositions of Plaintiff’s healthcare providers.

                                                    1
 1              2. The deadline for designation of expert witnesses is extended to July 17, 2020;

 2              3. The deadline for designation of rebuttal expert witnesses is extended to August

 3                 14, 2020;

 4              4. The expert discovery cutoff is extended to September 18, 2020;

 5              5. The dispositive motion filing deadline is extended to September 11, 2020;

 6              6. The pretrial conference, currently set for November 16, 2020, is continued to

 7                 February 22, 2021, at 1:30 p.m.; and

 8              7. The jury trial, currently set for February 2, 2021, is continued to April 27, 2021,

 9                 at 8:30 a.m.
10
     IT IS SO ORDERED.
11

12     Dated:     April 7, 2020                               /s/
13                                                       UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
